DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

In claim 52, line 1, the numeral “51” has been deleted and replaced with “50”. 

In claim 62, line 1, the numeral “61” has been deleted and replaced with “56”. 


Drawings
	Drawings filed 9 June 2020 are approved.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Church 5,501,889 is representative of the closest prior art. Church discloses in Fig. 4 a frame-based decorative article comprising a circular planar frame with a center point, a first series of pairs of radially aligned receiving holes defined in the frame and arranged in a circular pattern around the center point, a second series of pairs of radially aligned receiving holes defined in the frame and arranged in a circular pattern spaced concentrically outward of the first series of receiving holes, a third series of pairs of radially aligned receiving holes defined in the frame and arranged in a circular pattern spaced concentrically outward of the second series of receiving holes and wherein the receiving holes in the third series are radially aligned in row patterns with the receiving holes in the first series. However, Church does not teach or suggest a decorative article wherein the receiving holes in the second series are in row patterns offset from the receiving holes in the first series.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER S THOMAS whose telephone number is (571)272-1502. The examiner can normally be reached Mon-Thur 5:30 am-3:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, M. Veronica Ewald can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER S THOMAS/
Primary Examiner
Art Unit 1783